Case: 16-16710       Date Filed: 08/14/2018       Page: 1 of 31


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 16-16710
                               ________________________

                          D.C. Docket No. 4:16-cv-00143-HLM



JEFFREY BERNARD BEEMAN,

                                                          Petitioner - Appellant,

versus

UNITED STATES OF AMERICA,

                                                          Respondent - Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________



Before ED CARNES, Chief Judge, TJOFLAT, MARCUS, WILSON, WILLIAM
PRYOR, MARTIN, JORDAN, ROSENBAUM, JULIE CARNES*, JILL PRYOR,
NEWSOM and BRANCH, Circuit Judges.


*
 En banc polls are conducted of the “circuit judges of the circuit who are in regular active
service” who are not disqualified. 28 U.S.C. § 46(c); Federal Rule of Appellate Procedure 35(a).
At the time the poll was conducted in this case, Judge Julie Carnes was in regular active service
and participated in it. She took senior status on June 18, 2018, which was after the poll had been
completed.
              Case: 16-16710     Date Filed: 08/14/2018   Page: 2 of 31


BY THE COURT:

      A petition for rehearing having been filed and a member of this Court in

active service having requested a poll on whether this case should be reheard by

the Court sitting en banc, and a majority of the judges in active service on this

Court having voted against granting a rehearing en banc, it is ORDERED that this

case will not be reheard en banc.




                                          2
             Case: 16-16710     Date Filed: 08/14/2018   Page: 3 of 31


JULIE CARNES, Circuit Judge, respecting the denial of rehearing en banc:

      A majority of the Court has voted not to rehear en banc our decision in

Beeman v. United States, 871 F.3d 1215 (11th Cir. 2017), in which the panel held

that Beeman had failed to make the showing necessary to prevail on his 28 U.S.C.

§ 2255 motion for resentencing based on Johnson v. United States, 576 U.S. __,

135 S. Ct. 2551 (2015). Johnson declared the residual clause of the Armed Career

Criminal Act (ACCA) unconstitutionally vague, meaning that this clause cannot be

used as the basis for imposing an enhanced sentence under the ACCA. As the

movant, a § 2255 litigant has always been required to shoulder the burden of

proving his claim. That being so, Beeman held that a § 2255 litigant who seeks to

overturn his sentence on the ground that he was sentenced pursuant to the residual

clause must actually prove that his sentence was based on that clause: a

requirement that the panel majority thought to be rather obvious and unremarkable.

      Dissenting as to the denial of en banc review of Beeman, Judge Martin,

however, disagrees that a § 2255 litigant who raises a Johnson claim should be

held to such a burden. Instead, our dissenting colleague seeks a new rule that

would exempt Johnson § 2255 claimants from the standard that is applied to all

other § 2255 litigants. As the author of the Beeman decision, I write in response to

our dissenting colleague’s assertion that Beeman was wrongly decided.

I.    Background


                                         3
              Case: 16-16710     Date Filed: 08/14/2018     Page: 4 of 31


      Following a search of his residence that uncovered, among other things, the

presence of illegal drugs, drug paraphernalia, a rifle and pistol, and 31 rounds of

ammunition, Jeffrey Beeman was convicted by a jury of cocaine possession with

the intent to distribute and of being a felon in possession of a firearm and

ammunition. The district court considered whether Beeman’s sentence as to the

firearm and ammunition charges should be enhanced pursuant to the ACCA: a

statute that calls for a sentence of at least fifteen years for a defendant convicted of

an applicable firearms offense who has at least three prior qualifying felony

convictions for drug trafficking offenses and/or violent felonies. Beeman

potentially had three such convictions: two prior drug trafficking convictions and

a prior violent felony conviction. The latter was a conviction for aggravated

assault under Georgia law after Beeman, armed with a shotgun, shot a person

named Parrish Mitchell. The district court concluded that this aggravated assault

conviction constituted a violent felony and that the prior drug trafficking

convictions likewise qualified as ACCA-predicate crimes. The court therefore

sentenced Beeman pursuant to the ACCA. Beeman offered no objection.

      Beeman likewise did not appeal his sentence, which had been imposed in

2009, albeit he unsuccessfully appealed his conviction, which became final in

2010. Nevertheless, almost six years later, in 2016, he filed a § 2255 motion

claiming that the district court had erred when it counted the aggravated assault


                                           4
              Case: 16-16710     Date Filed: 08/14/2018    Page: 5 of 31


conviction as a violent felony and sentenced him pursuant to the ACCA.

Accordingly, he asked that his ACCA-sentence be vacated.

      The ACCA provides three ways by which a prior conviction can qualify as a

violent felony, only two of which are relevant here: the elements clause and the

residual clause. The elements clause defines as a violent felony a crime that has as

an element the use, attempted use, or threatened use of physical force against the

person of another. 18 U.S.C. § 924(e)(2)(B)(i). The residual clause defines a

violent felony as a crime that presents a serious potential risk of physical injury to

another. Id. § 924(e)(2)(B)(ii). The presentence investigation report had

recommended that a conviction for Georgia aggravated assault be considered a

violent felony under the ACCA, but it did not specify on what clause or clauses

that recommendation was based, nor did the district court so specify when it

imposed sentence.

II.   Beeman’s Descamps Claim is Untimely

      As noted, only two of the three clauses defining a violent felony were

potentially applicable to Beeman’s aggravated assault conviction: the elements

clause and the residual clause. Accordingly, in his § 2255 motion, Beeman raised

two separate claims in an effort to knock out each clause as a viable basis for

characterizing the aggravated assault conviction as a violent felony: a Descamps

claim challenging use of the elements clause and a Johnson claim challenging use


                                           5
              Case: 16-16710     Date Filed: 08/14/2018   Page: 6 of 31


of the residual clause. As to the former, he relied on the Supreme Court’s decision

in Descamps v. United States, 570 U.S. 254 (2013), in which the Supreme Court

clarified, among other things, that the modified categorical approach cannot be

used to classify a conviction as being for a violent felony if the underlying statute

is indivisible. Relying on the Descamps decision, which was issued subsequent to

his sentencing, Beeman contended that the elements clause can now no longer

support the characterization of his aggravated assault conviction as a violent

felony. From this proposition, he argued that any use by the district court of that

clause when imposing his sentence was illegitimate, and thus his ACCA-sentence

should be vacated.

      Unfortunately for Beeman, his Descamps claim could not make it out of the

starting gate because it was untimely. Holding that Beeman’s claim for relief

under § 2255 was time-barred to the extent it sought relief pursuant to Descamps,

the panel opinion explained that Beeman had filed his § 2255 motion over five

years after his judgment of conviction became final—an event that typically

triggers the start date for AEDPA’s one-year limitations period. See Beeman, 871

F.3d at 1220. This default limitations period may, however, be restarted and

extended for a one-year period of time when the movant asserts a right that “has

been newly recognized by the Supreme Court and made retroactively applicable to

cases on collateral review.” 28 U.S.C. § 2255(f)(3). But Descamps “did not


                                           6
              Case: 16-16710     Date Filed: 08/14/2018   Page: 7 of 31


announce a new rule.” Mays v. United States, 817 F.3d 728, 734 (11th Cir. 2016)

(explaining that Descamps “merely clarified existing precedent”). Moreover, even

had it done so, Beeman did not file his § 2255 motion within one year of

Descamps’s issuance in 2013.

       In short, Beeman’s Descamps claim being untimely, he cannot challenge in a

§ 2255 motion the validity of the elements clause as a basis for classifying his

aggravated assault conviction as a violent felony.

III.   Beeman Failed to Prove His Johnson Claim

       Without a timely Descamps claim, the only route to relief for Beeman was a

successful Johnson claim. The panel opinion concluded that Beeman had asserted

a timely Johnson claim by alleging that the residual clause was an improper basis

for determining whether a putative predicate conviction constitutes a violent felony

and by filing his § 2255 motion within one year after Johnson’s issuance. Beeman,

871 F.3d at 1220–21. Unlike Descamps, the Johnson decision meets both

requirements necessary to invoke a renewed limitations period under § 2255(f)(3):

(1) Johnson announced a new rule and (2) the Supreme Court made the rule

retroactively applicable to cases on collateral review. See Welch v. United States,

578 U.S. __, __, 136 S. Ct. 1257, 1264–65, 1268 (2016).

       Although Beeman properly asserted a Johnson claim, the panel opinion

concluded that he ultimately failed to prove the central allegation of this claim:


                                          7
              Case: 16-16710      Date Filed: 08/14/2018     Page: 8 of 31


that the residual clause adversely impacted his sentence, which is an essential

element of this particular § 2255 claim. That lapse was fatal. Beeman, 871 F.3d at

1221. In so holding, the panel began with the unremarkable principle that a § 2255

movant bears the burden of proof and persuasion as to the claims asserted in his

§ 2255 motion. Id. at 1221–22. Well-established by a long line of precedent cited

in the panel’s decision, this principle protects finality interests that are “essential to

the operation of our criminal justice system,” Teague v. Lane, 489 U.S. 288, 309

(1989), and that are at the core of AEDPA. See Jones v. United States, 304 F.3d

1035, 1039 (11th Cir. 2002) (“A fundamental purpose for the AEDPA was to

establish finality in post-conviction proceedings.”).

      In the context of a Johnson claim, meeting the burden of proof necessary to

warrant relief under § 2255 means showing, by a preponderance of the evidence,

that the residual clause in fact adversely affected the movant’s sentence. See In re

Thomas, 823 F.3d 1345, 1348 (11th Cir. 2016). In order to do that, the movant

must prove that—more likely than not—he was sentenced based solely on the

residual clause. If the movant’s sentence was based also, or instead, on the

elements or the enumerated offenses clause (neither of which were called into

question by Johnson), then one must necessarily conclude that the now-invalid

residual clause did not adversely affect the sentence.




                                            8
                Case: 16-16710       Date Filed: 08/14/2018       Page: 9 of 31


       Beeman provided no evidence to meet his burden. He offered no reason

why one should infer that the district court based its conclusion that the Georgia

aggravated assault conviction qualified as a violent felony on the residual clause.

Certainly, nothing in the sentencing record indicates that the district court,

addressing an aggravated assault conviction arising out of Beeman’s shooting of

another person, rejected—or even questioned—what would have appeared to be

the obvious clause to use in first determining whether that conviction was a violent

felony: the elements clause, which clause requires that the underlying crime have

as an element the use, attempted use, or threatened use of physical force against

another person.1

       Nor has Beeman shown that there is anything in the legal landscape in 2009

to suggest that the district court would have had any reason to doubt that the

elements clause provided a sound basis for characterizing the aggravated assault

conviction as a violent felony. See United States v. Washington, 890 F.3d 891, 896

(10th Cir. 2018) (holding that a § 2255 movant bears the burden of proving that the

sentencing court relied solely on the residual clause in order to succeed on a

1
  Indeed, the district judge who denied Beeman’s § 2255 motion is the same judge who
sentenced him. In the part of his opinion addressing the merits of Beeman’s § 2255 motion, the
judge indicated, as an alternative ground, that relief on the motion was not warranted because
Georgia aggravated assault still qualifies as a violent felony under the elements clause of the
ACCA, even under the more exacting analysis required by Descamps and its progeny. Given
this post-Descamps analysis by the judge, it is unlikely that he would have relied solely on the
residual clause in finding that Beeman’s Georgia aggravated assault conviction qualified as a
violent felony when he sentenced Beeman pre-Descamps in 2009.


                                                9
             Case: 16-16710      Date Filed: 08/14/2018   Page: 10 of 31


Johnson claim and noting that a reviewing court “can often determine whether the

district court relied on the residual clause in sentencing by looking to ‘the relevant

background legal environment that existed at the time of [the defendant’s]

sentencing’” (alteration in original) (quoting United States v. Snyder, 871 F.3d

1122, 1130 (10th Cir. 2017))).

      As to the legal landscape concerning a Georgia aggravated assault

conviction at the time of Beeman’s 2009 sentencing under the ACCA, if the law

was clear at the time of Beeman’s sentencing that only the residual clause would

authorize a finding that his aggravated assault conviction was a violent felony, that

circumstance would strongly indicate that an ACCA sentence based on such a

conviction depended on the residual clause. Yet, Beeman has not cited, and the

panel did not find, any caselaw in 2009 holding, otherwise making obvious, or

even hinting that a Georgia aggravated assault conviction could qualify as a violent

felony only under the residual clause.

      In short, having offered no basis upon which to conclude that the district

court counted the aggravated assault conviction as a violent felony based solely on

the residual clause, Beeman clearly failed to shoulder his burden of proving that

his sentence was adversely impacted by the residual clause. Having failed to carry

his burden of proof on that claim, Beeman’s Johnson claim necessarily had to be

dismissed. See Romine v. Head, 253 F.3d 1349, 1357 (11th Cir. 2001) (“Where, as


                                          10
             Case: 16-16710     Date Filed: 08/14/2018   Page: 11 of 31


here, the evidence does not clearly explain what happened . . . the party with the

burden loses.”); see also Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49, 56 (2005)

(explaining that the term “burden of persuasion” means that the party with the

burden “loses if the evidence is closely balanced”).

IV.   Dissenting Colleague’s Concerns

      Our dissenting colleague focuses on what she views as the unfairness of the

result generated by the Beeman decision. Yet, she does not explain why the legal

principles applied by the Beeman panel opinion are incorrect, nor does she engage

the panel opinion’s legal analysis.

      Contrary to our dissenting colleague’s characterization, the burden of proof

and persuasion that governs a § 2255 motion is not an “administrative

impediment” that we may disregard when we find it to be inconvenient. See Judge

Martin Dissent at 17. Rather, and as the Beeman panel emphasized, “[t]he burden

of proof and persuasion reflects longstanding and fundamental interests in

finality.” Beeman, 871 F.3d at 1223.

      Nor does the Beeman panel’s decision improperly create too “narrow” a

“path” for obtaining relief under Johnson, as our colleague suggests. See Judge

Martin Dissent at 23. For sure, the panel decision requires a § 2255 movant

asserting a Johnson claim to bear the same burden of proof and persuasion as any

other § 2255 movant. But the opinion does not limit the type of evidence that a


                                         11
               Case: 16-16710       Date Filed: 08/14/2018      Page: 12 of 31


movant might seek to marshal. Indeed, there are numerous sources a movant

might rely upon to meet this burden, including comments or findings by the

sentencing judge, statements in the PSR, colloquy by counsel, concessions by the

prosecutor, and caselaw in existence at the time of sentencing. See Beeman, 871

F.3d at 1224 n.4. As the panel explained, “[e]ach case must be judged on its own

facts.” Id. In this particular case, Beeman simply failed to show—by any of the

methods suggested by the panel or by any other method2—that the sentencing court

relied on the residual clause in applying the ACCA.

       In determining whether a district court based its sentencing decision solely

on the residual clause, our colleague would widen the path for a movant seeking

Johnson relief by considering only whether a particular conviction would qualify

today as an ACCA predicate under the enumerated offenses or the elements clause,

given developments in the caselaw such as Descamps. See Judge Martin Dissent at

24. If current law would forbid the use of the enumerated offenses or the elements

clause, according to our colleague’s reasoning, one would have to infer that the

sentencing court necessarily relied only on the residual clause when it applied the

ACCA enhancement. See id.




2
  We noted in the panel opinion that the suggested methods of proof were just “a few examples”
and that “there could be other circumstances on which a movant can rely” to prove he is entitled
to relief under § 2255 pursuant to Johnson. Beeman, 871 F.3d at 1224 n.4.
                                               12
               Case: 16-16710       Date Filed: 08/14/2018       Page: 13 of 31


       Yet, simply as a matter of logic, this approach is flawed because evidence of

what a judge is allowed to do under current law does not answer the question of

what the judge actually did at the time of the sentencing. To use this case as an

example, even if we assume that it would be improper today, after the 2013

Descamps decision and its progeny, to find that a Georgia aggravated assault

conviction qualifies as a violent felony under the elements clause, that conclusion

does not mean that the district court in 2009 was clairvoyant and, anticipating

future caselaw, that it would have eliminated the elements clause as the basis for its

determination that aggravated assault is a violent felony, instead defaulting to the

residual clause.

       But more fundamentally, our dissenting colleague’s approach would let

Beeman’s untimely claim for relief under Descamps in through the backdoor,

thereby entirely neutering a ruling that any such claim is clearly barred by

AEDPA’s statute of limitations. Our colleague suggests that the panel somehow

“ignored” Descamps by adhering to this statute of limitations ruling.3 Judge



3
  Our colleague also argues that the panel’s statute of limitations ruling conflicts with our own
precedent in Mays v. United States, 817 F.3d 728 (11th Cir. 2016). That is not so. The movant
in Mays raised a claim to relief based on both Descamps and Johnson but, significantly, the
timeliness of the Descamps claim was not at issue because the Government waived its statute of
limitations defense. Id. at 732–33. Rather, the only question presented for decision in Mays was
whether Descamps and Johnson applied retroactively in the post-conviction context. Id. Mays
answered in the affirmative: a conclusion we readily accept. See id. at 733–34. The Mays court,
however, did not confront—and made clear that it could not decide—a case in which the
Descamps claim was untimely. Beeman did. Nothing in Mays considered or reached any
                                               13
               Case: 16-16710       Date Filed: 08/14/2018       Page: 14 of 31


Martin Dissent at 24. To the contrary, the panel acknowledged Descamps, as well

as its retroactive application to cases on collateral review. See Beeman, 871 F.3d

at 1219. But the fact that a particular legal principle is to be given retroactive

effect does not necessarily mean that a claim based on that legal principle will be

timely under AEDPA. As the panel opinion explained, Descamps does not reset

AEDPA’s statute of limitations pursuant to § 2255(f)(3), because Descamps does

not set forth a “newly recognized” right. Id. at 1220. Further, Beeman filed his

motion more than a year after Descamps was issued. In short, Beeman should not

be allowed to obtain relief under § 2255 based on a purported Johnson claim that is

nothing more than a thinly-disguised and untimely Descamps claim.

       Essentially, what our colleague is advocating for in her dissent is that the

burden of proof and persuasion that ordinarily applies to a § 2255 motion be

relaxed when it comes to Johnson claims to ensure that more Johnson movants

prevail on their claims. In support of her position, our colleague notes that

sentencing courts have never been required to say, and as a result have not always

expressly stated, which of the ACCA’s clauses they are relying on when finding

that a conviction qualifies as a violent felony. See Judge Martin Dissent at 27. As

a result, our colleague argues, if we treat Johnson movants like every other § 2255




conclusion that, in deciding the merits of a stand-alone Johnson claim, the habeas court must
also reach out to make sure that the sentencing court complied with Descamps.
                                               14
             Case: 16-16710     Date Filed: 08/14/2018   Page: 15 of 31


movant, and require them to shoulder their burden of proof, it is unlikely that many

of these prisoners will succeed in showing they are due relief.

      Even accepting Judge Martin’s factual premise about what sentencing

records typically show or do not show, our panel opinion rejected her legal premise

that the burden of proof should be overhauled for the purpose of increasing the

number of cases in which a movant prevails. The burden of proof reflects

longstanding and fundamental interests in finality. It is by application of the

appropriate burden that the outcome of a case is supposed to be determined, not the

other way around. This approach is as true with Johnson as with any other type of

claim. A § 2255 petitioner is not exempt from the requirement that he prove his

sentence was imposed contrary to the Constitution simply because he has pled a

Johnson claim.

      For all of the above reasons, I remain convinced that the Beeman panel got

the law right. To obtain relief on a Johnson claim, a § 2255 movant must prove by

a preponderance of the evidence that that the residual clause in fact adversely

impacted his sentence. The movant cannot meet this burden by showing only that

his qualifying convictions do not satisfy the elements clause or the enumerated

offenses clause under the law as it stands today, because such a showing does not

demonstrate that the sentencing court in fact relied on the residual clause when it

imposed sentence. Rather, the movant must point to evidence in the record or to


                                          15
             Case: 16-16710     Date Filed: 08/14/2018    Page: 16 of 31


caselaw in existence at the time of the sentencing sufficient to show that—more

likely than not—the sentencing court based its imposition of an ACCA-sentence on

the residual clause. Beeman was true to applicable and long-standing legal

principles, and I submit that it was correctly decided.




                                          16
             Case: 16-16710     Date Filed: 08/14/2018   Page: 17 of 31


MARTIN, Circuit Judge, with whom JILL PRYOR, Circuit Judge joins, dissenting

from the denial of rehearing en banc:

      Jeffrey Bernard Beeman is serving a seventeen and one-half year term of

imprisonment. His sentence was made longer because he was sentenced under the

Armed Career Criminal Act (“ACCA”), a statute intended to impose harsher

sentences on criminal defendants who committed violent felonies in the past.

Since he was sentenced, the law defining what constitutes a “violent felony” has

changed. Indeed, the U.S. Supreme Court invalidated part of the statute that had

been the basis for his longer sentence, Johnson v. United States, 576 U.S. __, 135

S. Ct. 2551 (2015). As a result, Mr. Beeman filed this action seeking to have his

sentence vacated. He points out that a person with a background identical to his

would get a significantly shorter sentence if sentenced today. However, the panel

of this court that ruled on Mr. Beeman’s appeal imposed administrative

impediments, such that he can get no review of his sentence. Those impediments

are not derived from the statute or Eleventh Circuit or Supreme Court precedent,

and they bar relief for prisoners serving sentences that could not properly be

imposed under current law. I hoped the majority of this Court would vacate the

Beeman panel opinion, and I dissent from their decision to let it stand.

      The panel opinion in Mr. Beeman’s case allows him no relief unless he can

point to something from the transcript of his 2009 sentencing hearing that proves


                                         17
             Case: 16-16710       Date Filed: 08/14/2018   Page: 18 of 31


his longer sentence was based on the part of the statute, the residual clause, which

was invalidated by the Supreme Court. Of course, at the time of Mr. Beeman’s

sentencing hearing, no one who was there had any idea that the Armed Career

Criminal Act would, six years later, be partly invalidated by the Supreme Court.

Thus, the question presented by Mr. Beeman’s case is what opportunity, if any, do

we give him (and many others like him) to have his sentence reevaluated now that

the Supreme Court has recognized his sentence was imposed under a statute that

was, in part, unconstitutional.

      In her opinion respecting the denial of en banc review, Judge Julie Carnes

says I “disagree” that litigants seeking habeas relief should be required to bear the

burden of proving their case. Judge Carnes Op. at 3. Not so. The burden belongs

squarely on Mr. Beeman. My argument is that he has carried his burden.

      Mr. Beeman came forward with proof that his sentence must have been

based on the residual clause. That is, it can’t possibly be based on the other

clauses in ACCA’s definition of “violent felony.” This Court has previously relied

on precisely this type of process of elimination. See In re Chance, 831 F.3d 1335,

1339–41 (11th Cir. 2016); In re Rogers, 825 F.3d 1335, 1339 (11th Cir. 2016) (per

curiam). Other circuits have as well. See United States v. Geozos, 870 F.3d 890,

896 (9th Cir. 2017); United States v. Winston, 850 F.3d 677, 682 (4th Cir. 2017).

And Mr. Beeman is right when he tells us that his 1990 conviction in Georgia for


                                           18
             Case: 16-16710     Date Filed: 08/14/2018   Page: 19 of 31


aggravated assault is not an ACCA predicate offense under the enumerated

offenses clause, one of the two surviving definitions of violent felony. Beyond

that, and although this Court has not yet decided the issue, Mr. Beeman explains

why his 1990 Georgia aggravated assault conviction cannot qualify as a violent

felony under the last remaining definition either. This means the now defunct

residual clause provided the only basis for designating Mr. Beeman’s aggravated

assault conviction as a violent felony.

      U.S. District Judge Kathleen Williams, sitting by designation with this court,

dissented from the Beeman panel opinion, and explained well the reasons why the

panel opinion was wrongly decided. I agree with what she said, and add my

thoughts here.

                                I. BACKGROUND

                                          A.

      In 2009 Mr. Beeman was sentenced to a 210-month term of imprisonment

after he was convicted for being a felon in possession of a firearm. Beeman v.

United States, 871 F.3d 1215, 1217 (11th Cir. 2017). His ACCA sentence is based

on two Georgia convictions for possession of cocaine with intent to distribute and

one Georgia conviction for aggravated assault. Id. at 1218.

      A felon-in-possession conviction carries a sentence of no more than ten

years. 18 U.S.C. § 924(a)(2). ACCA adds a requirement for a sentence of no less


                                          19
             Case: 16-16710     Date Filed: 08/14/2018   Page: 20 of 31


than fifteen years for any felon in possession of a firearm who has been convicted

of three or more crimes that meet the definition of a “violent felony” or a “serious

drug offense.” Id. § 924(e)(1). The statute gives three definitions of what can

constitute a “violent felony.” The first is known as the “elements clause,” which

includes any crime that “has an element the use, attempted use, or threatened use

of physical force against the person of another.” Id. § 924(e)(2)(B)(i). The second

is the “enumerated offenses clause,” which includes “burglary, arson, or extortion”

and crimes that “involve[] use of explosives.” Id. § 924(e)(2)(B)(ii). The third is

known as the “residual clause,” and it says violent felonies include crimes that

“otherwise involve[] conduct that presents a serious potential risk of physical

injury to another.” Id.

       On June 26, 2015, the Supreme Court ruled the residual clause of ACCA

was so vague that it could not serve as a constitutional basis for making a person’s

sentence longer. Johnson, 135 S. Ct. at 2563. The Supreme Court later held that

Johnson’s ruling should be given effect in cases where defendants were sentenced

under the residual clause before Johnson was decided. Welch v United States, 518

U.S. ___, 136 S. Ct. 1257, 1268 (2016). That being so, on June 7, 2016, Mr.

Beeman filed a motion to vacate his sentence under 28 U.S.C. § 2255. Beeman,

871 F.3d at 1218. He argued that, after Johnson, his Georgia conviction for

aggravated assault no longer qualified as an ACCA predicate offense. Id.


                                         20
               Case: 16-16710       Date Filed: 08/14/2018      Page: 21 of 31


Generally, he argued that a Georgia conviction for aggravated assault was not an

enumerated offense; could not now be supported by the defunct residual clause;

and did not qualify under the elements clause. Id.

       The District Court found Mr. Beeman’s motion was not based on Johnson,

but actually relied on Descamps v United States, 570 U.S. 254, 133 S. Ct. 2276

(2013). Beeman v. United States, No. 4:08-CR-038-01-HLM-WEJ, No. 4:16-CV-

00143-HLM, 2016 WL 10571891, at *2 (N.D. Ga. Oct. 12, 2016). With this

reasoning, it denied the § 2255 motion as untimely. Id. (citing 28 U.S.C. §

2255(f)). Mr. Beeman appealed.

                                              B.

       The panel characterized Mr. Beeman’s motion as raising both a “Johnson

claim and a Descamps claim.”1 Beeman, 871 F.3d at 1220. The panel said

because Descamps did not state a new rule, a Descamps claim would not trigger

the one-year limitations provision of 28 U.S.C. § 2255(f)(3), while a claim based

on Johnson would. Id. at 1219–20. To distinguish between the two, the panel

explained that “[a] Johnson claim contends that the defendant was sentenced as an

armed career criminal under the residual clause, while a Descamps claim asserts


       1
          The Supreme Court did not create a new type of claim in Descamps. Instead, Descamps
reiterated a framework the Supreme Court already instructed us to use to evaluate the criminal
history of people being sentenced in federal court. See Descamps, 570 U.S. at 260, 263, 133 S.
Ct. at 2283, 2285 (noting that prior caselaw “all but resolves this case” and that the Court was
merely applying the modified-categorical approach in “the only way we have ever allowed”).
More discussion on this subject will follow.
                                              21
             Case: 16-16710     Date Filed: 08/14/2018    Page: 22 of 31


that the defendant was incorrectly sentenced . . . under [the other] clause[s].” Id. at

1220. The panel recognized that Mr. Beeman raised a timely Johnson claim

because he argued that his offense “historically qualified as an ACCA predicate

under the ACCA’s residual clause,” and because he filed his motion just before the

one-year anniversary of the Johnson decision. Id. at 1220–21 (quotation omitted

and alteration adopted).

      Having decided Mr. Beeman’s motion was timely, the panel then considered

the merits of his “Johnson claim.” Id. at 1221. But the panel rejected Mr.

Beeman’s effort to show that his aggravated assault conviction did not qualify as a

violent felony under either ACCA’s elements clause or its enumerated offenses

clause. Instead the panel said he was entitled to no relief because he could not

affirmatively prove that the sentencing court relied “solely on the residual clause”

when it imposed sentence on Mr. Beeman in 2009. Id. In creating this standard,

the panel required Mr. Beeman to prove this “historical fact,” using only his 2009

sentencing record and legal precedent that predated that sentence. Id. at 1224 n.5.

The panel said this test—the “historical-fact test”—was necessary to preserve the

appropriate burden placed on § 2255 petitioners. Id. at 1221–24. Once the panel

applied this historical-fact test to Mr. Beeman’s case, it denied his claim. Id. at

1224–25.




                                          22
             Case: 16-16710     Date Filed: 08/14/2018    Page: 23 of 31


                                 II. DISCUSSION

                                          A.

      How does a prisoner in the Eleventh Circuit get the benefit of a claim based

on Johnson? The Beeman panel opinion created a very narrow path. Now a

petitioner must show through affirmative record evidence—or precedent that was

binding at the time of his sentencing—that the sentencing court gave him a longer

sentence based only on the residual clause. Id. at 1221–22, 1224 n.5. But we

know there are other ways to prove a Johnson claim. For example, if a person

serving an ACCA sentence can show that his prior conviction could not qualify as

a “violent felony” under either the enumerated offenses or the elements clauses of

ACCA, the prior conviction must have been deemed a violent felony under the

residual clause.

      Here, the opinion respecting the denial of en banc review suggests that

accepting this type of proof about how a particular sentence was imposed equals

relieving a litigant of the burden of proving he’s entitled to relief. Judge Carnes

Op. at 14–15. But again, I have merely articulated the method by which Mr.

Beeman has carried his burden. Certainly, the only other circuits to have

considered this question at the time Beeman was decided accepted this same




                                          23
               Case: 16-16710        Date Filed: 08/14/2018       Page: 24 of 31


method of proof relied on by Mr. Beeman. See Geozos, 870 F.3d at 896; Winston,

850 F.3d at 682.2

       This approach is reliable because our method for analyzing whether a

conviction qualifies as a “violent felony” under the enumerated offenses and

elements clauses has remained unchanged. Descamps reiterated that courts must

apply the categorical approach to analyzing ACCA predicates, or, in certain limited

circumstances, use a modified-categorical approach. Descamps, 570 U.S. at 257,

133 S. Ct. at 2281; see also Mays v. United States, 817 F.3d 728, 734 (11th Cir.

2016) (per curiam) (“Descamps did not announce a new rule—its holding merely

clarified existing precedent.”). So if you can show that a conviction does not meet

the definition of a “violent felony” under the elements or enumerated offenses

clauses, this is affirmative proof that the sentence was based on the now-defunct

residual clause.

       The panel rejected this approach, and in doing so ignored Descamps.3 The

panel recognized that Descamps must be applied retroactively on collateral review,

       2
          Since Beeman was decided, other courts have adopted the Beeman panel’s method, see
United States v. Washington, 890 F.3d 891, 896 (10th Cir. 2018), Potter v. United States, 887
F.3d 785, 788 (6th Cir. 2018), Dimott v. United States, 881 F.3d 232, 240 (1st Cir. 2018), while
the Fifth Circuit declined to adopt it, see United States v. Taylor, 873 F.3d 476, 481–82 (5th Cir.
2017). The circuits are therefore split on this question.
       3
          The panel opinion also ignored our own Circuit precedent from Mays. Courtney Mays,
like Mr. Beeman, challenged his ACCA sentence, arguing his earlier conviction for third-degree
burglary in Alabama no longer qualified as an ACCA predicate. Mays, 817 F.3d at 731–32. The
Mays panel evaluated Mr. Mays’s criminal history, using the Descamps methodology, and held
that his third-degree burglary conviction did not qualify as a violent felony under either the
                                                24
               Case: 16-16710       Date Filed: 08/14/2018       Page: 25 of 31


Beeman, 871 F.3d at 1219–20, but then refused to apply it as a part of the merits

analysis, saying Mr. Beeman was “untimely” in asserting it, id. at 1220. But again,

the Supreme Court opinion in Descamps instructed courts on how to analyze a

person’s prior convictions to determine whether they meet the definition of a

“violent felony” under ACCA. Every defendant is entitled to have the federal

courts evaluate his sentence under the Descamps methodology, whether now or in

the past, and whether in this Circuit or another. Descamps is binding Supreme

Court precedent. The panel opinion made a mistake in ignoring it.

       To the extent the panel’s designation of Mr. Beeman’s Descamps claim as

“untimely” indicates a worry about a flood of untimely petitions, Mr. Beeman’s

claim was timely. His claim is that Johnson means he no longer qualifies for an

ACCA sentence, and AEDPA gives him one year from the date of that decision to

make that claim. See 28 U.S.C. § 2255(f)(3). He met this deadline. The time




enumerated offenses clause or the elements clause, and recognized that the residual clause could
no longer be a basis for counting this conviction. Id. at 733–34. Based on this record, the Mays
panel vacated Mr. Mays’s sentence, and remanded him to be resentenced “without the
§ 924(e)(1) enhancement.” Id. at 737. Under Beeman’s “historical-fact test,” Mr. Mays would
not qualify for resentencing because our Court would be required to stand by the mistakes made
by the District Court when it counted his third-degree burglary conviction as a violent felony and
imposed the ACCA sentence. Thus, Mr. Mays would be serving a sentence based on this third-
degree burglary conviction, even though this Court’s post-Descamps evaluation of this crime
taught us it did not meet the definition of a violent felony under ACCA. See United States v.
Howard, 742 F.3d 1334, 1344–45 (11th Cir. 2014) (overturning United States v. Rainer, 616
F.3d 1212 (11th Cir. 2010)).

                                               25
               Case: 16-16710        Date Filed: 08/14/2018        Page: 26 of 31


limits set by 28 U.S.C. § 2255(f) work well enough.4 It is not the role of the courts

to graft an additional test onto the merits analysis to keep out otherwise timely

petitions.

       It is important to examine what exactly is being rejected when this Court

refuses to apply Descamps to a § 2255 claim. Mr. Beeman would like the

opportunity to prove that his sentence was not based on the elements clause. But

the panel is interested only in how the sentencing court understood ACCA in 2009.

As Descamps explains, the rules for evaluating predicate offenses—other than

under the residual clause—are the same today as they always have been.

Descamps, 570 U.S. at 260, 263, 133 S. Ct. at 2283, 2285. If the sentencing court

analyzed the elements clause in a different way, the court was wrong.5 And the

       4
          The opinion supporting the denial of rehearing en banc says it would “neuter[]” the
statutory time limit to allow any discussion of Descamps “in through the backdoor.” Judge
Carnes Op. at 13. In my view, all I am trying to do is follow Supreme Court precedent.
Descamps didn’t just tell us whether a conviction under a particular state-statute qualified as an
ACCA predicate offense. It discussed the methodology a court must employ to analyze such
questions. See Descamps, 570 U.S. at 257–58, 133 S. Ct. at 2281–82. And the Supreme Court
reminded lower courts this was the same standard that had always applied. See id. at 260, 263,
133 S. Ct. at 2283, 2285. By applying Descamps to all § 2255 challenges, a court is playing by
the rules. Nothing about that constitutes sneaking something “in through the backdoor” of a
§ 2255 petition.
       5
          Judge Julie Carnes asserts a judge would have had to be “clairvoyant” in 2009 to
interpret ACCA consistently with Descamps. See Judge Carnes Op. at 13. But given that
Descamps merely reiterated the same standard that had always been used to interpret ACCA,
every judge in 2009 should have already been applying that standard. See United States v.
Sneed, 600 F.3d 1326, 1330–33 (11th Cir. 2010) (discussing application of the modified
categorical approach following the Supreme Court’s 2005 decision in Shepard v. United States,
544 U.S. 13, 125 S. Ct. 1254 (2005)); see also, e.g., United States v. Robinson, 583 F.3d 1292,
1295–96 (11th Cir. 2009) (per curiam) (applying categorical approach consistent with Shepard);
United States v. Burge, 407 F.3d 1183, 1187 (11th Cir. 2005) (same).

                                                26
             Case: 16-16710     Date Filed: 08/14/2018    Page: 27 of 31


Beeman panel opinion binds all members of this Court to recreate and leave in

place the misunderstandings of law that happened at sentencing. Ignoring for a

moment that we must apply Supreme Court precedent, what is the value in binding

ourselves to erroneous decisions?

      We also know that Beeman’s historical-fact test raises very real practical

concerns. Most pre-Johnson sentencing records don’t specify reliance on the

residual clause because “[n]othing in the law requires a judge to specify which

clause of [ACCA] . . . it relied upon in imposing a sentence.” Chance, 831 F.3d at

1340. A § 2255 claim under the Beeman rule thus now turns on whether the

sentencing court happened to utter superfluous commentary at sentencing. This

Court plainly identified this problem in Chance, which discussed two hypothetical

defendants who were “sentenced on the same day, for the same offense, by the

same judge, with the same ACCA predicates.” Beeman, 871 F.3d at 1228–29

(Williams, J., dissenting) (citing Chance, 831 F.3d at 1341). The hypothetical

judge specified for one defendant that the sentence was based on the residual

clause, but was silent about the other. Id. Under the historical-fact test, one of

those defendants gets relief and the other does not. And the resulting disparity

means courts fall short in imposing like punishments on like wrongdoers.

      In short, Mr. Beeman’s method of proving his claim—showing that his

sentence could not possibly be based on the elements clause or enumerated


                                          27
              Case: 16-16710     Date Filed: 08/14/2018   Page: 28 of 31


offenses clause—is rational, supported in law, embraced by this circuit and others,

and a proper allocation of the burden for a § 2255 petitioner. It was error for the

panel to reject it by creating a new test.

                                             B.

      Under a proper analysis, Mr. Beeman has a good argument that he should

not have received an ACCA sentence, even at the time his sentence was imposed.

      At the time of his 1990 conviction, a person could be convicted of

aggravated assault in Georgia for using a dangerous object to put another person in

“reasonable apprehension” of an immediate violent injury. See O.C.G.A. §§ 16-5-

20(a), 16-5-21(a) (1990); Rhodes v. State, 359 S.E.2d 670, 672 (Ga. 1987). As

Georgia courts have explained, “reasonable apprehension” is determined based

solely on the victim’s viewpoint, without regard to the defendant’s intent.

Dunagan v. State, 502 S.E.2d 726, 730 (Ga. 1998) (“[A]n assault under [O.C.G.A.

§ 16-5-20(a)(2)] looks to the victim’s state of mind, rather than the accused’s, to

establish the elements of an assault.”), overruled on other grounds by Parker v.

State, 507 S.E.2d 744, 747 (Ga. 1998); see also Patterson v. State, 789 S.E.2d 175,

177 (Ga. 2016) (affirming reliance on Dunagan). There need not be any intent to

actually injure the victim, or even intent to place the victim in apprehension of an




                                             28
              Case: 16-16710       Date Filed: 08/14/2018      Page: 29 of 31


injury.6 See Adsitt v. State, 282 S.E.2d 305, 307–08 (Ga. 1981); Collins v. State,

405 S.E.2d 892, 893 (Ga. Ct. App. 1991); see also Newby v. State, 791 S.E.2d 92,

96 (Ga. Ct. App. 2016). There also need not be any actual physical contact.

Anderson v. State, 317 S.E.2d 877, 878 (Ga. Ct. App. 1984) (“Physical contact is

required for a simple battery but not for aggravated assault . . . .”).

       Generally, offenses must require knowing or intentional conduct to qualify

as a violent felony. See Begay v. United States, 553 U.S. 137, 144–45, 128 S. Ct.

1581, 1586 (2008) (holding that strict liability or negligence crimes only qualify as

ACCA predicates when they involve “purposeful, violent, and aggressive”

conduct), abrogated on other grounds by Johnson, 135 S. Ct. at 2563; Leocal v.

Ashcroft, 543 U.S. 1, 5, 9–10, 125 S. Ct. 377, 380, 382 (2004) (holding that a DUI

offense did not have “as an element the use, attempted use, or threatened use of

physical force against the person or property of another” under the “crime of

violence” definition of 18 U.S.C. § 16 because it could be committed negligently

or accidentally). When a state crime sweeps broader than ACCA’s definitions, that




       6
         This distinguishes O.C.G.A. § 16-5-21 from aggravated assault under Florida law,
which we have held qualifies as an ACCA predicate because it requires “an intentional, unlawful
threat by word or act to do violence to the person of another.” Turner v. Warden Coleman FCI
(Medium), 709 F.3d 1328, 1337–38 (11th Cir. 2013) (emphasis added), abrogated on other
grounds by Johnson, 135 S. Ct. at 2563; see also United States v. Golden, 854 F.3d 1256, 1256–
57 (11th Cir. 2017) (per curiam) (explaining that Turner’s holding remained binding post-
Johnson); id. at 1257 (Jill Pryor, J., concurring in result).

                                              29
             Case: 16-16710     Date Filed: 08/14/2018    Page: 30 of 31


crime cannot categorically qualify as an ACCA predicate. See Taylor v. United

States, 495 U.S. 575, 599–600, 110 S. Ct. 2143, 2158–59 (1990).

      Mr. Beeman has a good argument that a Georgia conviction for aggravated

assault did not require the type of intent necessary for it to serve as an ACCA

predicate offense. He should have been given an opportunity to present that

argument in court.

                                III. CONCLUSION

      The Supreme Court recently reminded us of our crucial duty to “exhibit

regard for fundamental rights and respect for prisoners as people.” Rosales-

Mireles v. United States, 585 U.S. ___, 138 S. Ct. 1897, 1907 (2018) (quotation

omitted). This duty encompasses thorough review of sentences we now know are

longer than the law permitted, because “[t]o a prisoner, th[e] prospect of additional

time behind bars is not some theoretical or mathematical concept[;] . . . [it] has

exceptionally severe consequences for the incarcerated individual and for society

which bears the direct and indirect costs of incarceration.” Id. (quotations omitted

and alterations adopted). When considering claims like Mr. Beeman’s, “what

reasonable citizen wouldn’t bear a rightly diminished view of the judicial process

and its integrity if courts refused to correct obvious errors of their own devise that

threaten to require individuals to linger longer in federal prison than the law

demands?” Id. at 1908 (quotation omitted).


                                          30
             Case: 16-16710     Date Filed: 08/14/2018    Page: 31 of 31


      Mr. Beeman was sentenced in 2009. With a ten-year maximum sentence, he

could be nearing his release date. Instead, he will spend another seven-and-a-half

more years behind bars. And not only does this Court sanction his unconstitutional

sentence, we will prevent him—and many other prisoners like him—from arguing

the full merits of his case in court. Our Court is now daily presented with

pleadings from prisoners who are barred from our Court because of the rule created

in the Beeman panel opinion. In my view, it is the role of the courts to hear these

claims. I therefore register my dissent about this court’s failure to do so.




                                          31